         Case 2:16-cr-00088-PD Document 148 Filed 11/01/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
              vs.                                 :      Criminal No.: 16-88
                                                  :
MOHAMMED JABATEH                                  :


                                          ORDER


              AND NOW, this           day of            , 2018, it is hereby ORDERED and

DECREED that the transcript of the September 29, 2018 proceeding be unsealed and sent to

Attorney Gregory Pagano and resealed to the public.




                                                  BY THE COURT:



                                                  ___________________________
                                                                          J.
